Title: From James Madison to Robert R. Livingston, 1 December 1803
From: Madison, James
To: Livingston, Robert R.



Sir,
Department of State Washington 1 Decr. 1803
Mr Stephen Girard, a respectable Merchant of Philadelphia, intending to send his Agent, Mr Robert Peter Branu, to Paris in order to solicit payment for some claims he has upon the French Government, has requested that the circumstance might be mentioned to you, with a view to bespeak your aid and countenance to him, as far as it may be requisite and compatible with usage and the nature of the business. Mr Girard’s claim has, I am informed, been intimated to the Department of State some years back. I have the honor to be &c
James Madison
  

   
   Letterbook copy (DNA: RG 59, IM, vol. 6).



   
   See Girard to JM, 28 Nov. 1803.


